Citation Nr: 1206207	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to October 7, 2010 and 40 percent thereafter.

3.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling prior to October 7, 2010 and 40 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for an increased rating for diabetes mellitus, bilateral upper extremity peripheral neuropathy and bilateral lower extremity peripheral neuropathy.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

These matters were remanded by the Board in September 2010.

A May 2011 rating decision assigned a 40 percent rating for the Veteran's bilateral lower extremity peripheral neuropathy, effective October 7, 2010.

The issues of entitlement to an increased rating for bilateral lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus required the use of insulin, oral medications and a restricted diet; the record does not contain evidence of the regulations of activities, episodes of ketoacidosis or hypoglycemic reactions which required hospitalizations or for treatment from a diabetic care provider that occurred at least twice per month.

2.  The Veteran is right-handed.

3.  The Veteran's bilateral upper extremity peripheral neuropathy manifested as subjective complaints of hand numbness and tingling with objective evidence of reduced grip strength and some reduced muscle strength; there was no evidence of the loss of reflexes, reduced muscle tone or complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.119, 7913 (2011).

2.  The criteria for a rating in excess of 10 percent left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.20, 4.27, 4.120, 4.123, 4.124a, 8515 (2011).

3.  The criteria for a rating in excess of 10 percent right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.20, 4.27, 4.120, 4.123, 4.124a, 8515 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in an October 2005 letter with regards to the claims for an increased rating for his service connected diabetes mellitus and peripheral neuropathy.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.

The October 2005 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claims for an increased rating and provided specific examples.  This letter stated that such evidence should describe how the Veteran's disabilities have worsened.  It also notified the Veteran that he may submit statements from his current or former employers.

A May 2007 statement of the case also provided notice with regard to the remaining elements outlined in Vazquez-Flores, after the initial adjudication of the Veteran's claims.  The timing deficiency with regard to this notice was cured by the readjudication of the claim in the May 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In addition, the Veteran has not alleged prejudice from this timing deficiency.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided. 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records and the VA examination reports.  

The Veteran has not alleged that his service connected diabetes mellitus and bilateral upper extremity peripheral neuropathy has worsened since his last VA examination.  Moreover, VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In September 2010, the Board remanded the instant claims to allow the Veteran's Social Security Administration (SSA) records and updated VA treatment records to be obtained.  A VA examination was then to be conducted to determine the nature and etiology of the Veteran's diabetes mellitus and peripheral neuropathy.  SSA records and updated VA treatment records are located in the claims file.  A VA examination was conducted in October 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate the instant claims.




Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diabetes Mellitus

A 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus that requires the use of insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, 7913.

A 60 percent rating is warranted in cases requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.   Id.

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under 7913.

A March 2006 VA diabetes mellitus examination reflected the Veteran's reports of experiencing minor hypoglycemic reactions without hospitalizations.  He used diet and oral medications to treat his diabetes and saw his primary care provider every six weeks.  Ketoacidosis, the restriction of activities, anal pruritis, diabetic retinopathy, peripheral vascular disease, cardiac symptoms or bladder or bowel dysfunction were denied.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of diabetes mellitus type II was made.  The examiner noted that this diabetes mellitus was controlled with oral medications.

A March 2007 VA treatment note indicated that the Veteran's prescribed insulin dosage had been corrected.

A February 2009 VA treatment note reflected the Veteran's reports that his blood sugar dropped after activity, including a "little" activity.  He also reported walking on a treadmill for one hour per day for exercise when he was at home.

In a March 2010 VA treatment note, the Veteran reported several episodes of hypoglycemia.

An August 2010 VA treatment note indicated that the Veteran's diabetes mellitus was not under control.  He was treating his diabetes mellitus with oral medication and insulin.

An October 2010 VA diabetes mellitus examination reflected the Veteran's reports of hypoglycemic symptoms that occurred approximately two times per month and which were relieved by eating some candy and sitting down.  He did not require treatment from his physician.  He treated his diabetes using insulin, oral medications and through diet.  He had no activity restrictions due to his diabetes and exercised by walking on a treadmill for about ten minutes twice per week.  A history of hospitalizations for uncontrolled diabetes, including for hypoglycemia or hyperglycemia, ketoacidosis or other complications, including eye, renal, skin, bowel or bladder, were denied.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of diabetes mellitus, type II, was made.

The Veteran's diabetes mellitus required the use of insulin, oral medications and a restricted diet throughout the course of the appeal.  Although he reported episodes of hypoglycemia, these episodes did not require hospitalization.  There were no restrictions of activity due to his diabetes mellitus and he reported exercising several times per week.  He reported in his October 2010 VA examination that he did not require treatment from his physician.  A rating in excess of 20 percent for diabetes mellitus is therefore not warranted.  38 C.F.R. § 4.119, 7913.

Bilateral Upper Extremity Peripheral Neuropathy

The Veteran's bilateral upper extremity peripheral neuropathy is currently rated by analogy under the diagnostic codes for an unlisted disease of the peripheral nerves and paralysis of the median nerve, 8599-8515.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the peripheral nerves system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

Mild incomplete paralysis of the median nerve warrants a 10 percent for either extremity.  Moderate incomplete paralysis warrants a 30 percent rating in the major extremity and a 20 percent rating in the minor extremity.  Severe incomplete paralysis warrants a 50 percent rating in the major extremity and a 40 percent rating in the minor extremity.  38 C.F.R. § 4.124a, 8515.

Complete paralysis of the medial nerve warrants a 70 percent rating for the major extremity and a 60 percent rating in the minor extremity.  Complete paralysis occurs where the hand was inclined to the ulnar side, the index and the middle fingers were more extended that normally, there was considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand),  pronation was incomplete and defective, there was the absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, the index and middle fingers remained extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm and flexion of wrist was weakened and there was pain with trophic disturbances.  Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R.        § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

A January 2006 private internal medicine evaluation reflected the Veteran's reports of hand numbness and dropping objects.  These symptoms prevented him from being able to use the computer or typewriter.  He also experienced shoulder pain that radiated down into his upper extremities as an "electric shock" and these symptoms were thought to be related to his neck.  He was right-handed.  Physical examination found his grip to not be as strong as the examiner expected bilaterally.  He was able to cooptate all of the fingertips together and the thumb had good pinching power on each tip of the fingers of both hands.  There was strong pulling power but there was a decrease in the strength to elevate and depress against resistance to extended upper extremities bilaterally.  There was reduced motor weakness in the upper extremities but sensation, including position sense and vibratory sense, was intact.  Deep tendon reflexes were equal.  A clinical impression of upper extremity neuropathy was made following a physical examination.

A March 2006 VA examination reflected the Veteran's reports of a burning sensation of the skin surface of almost his entire body and the mild diminution of touch and pinprick over his hands.  Physical examination found muscle mass, muscle tone and muscle power to be normal and symmetrical.  Tendon jerks were not elicited by the examiner as the Veteran stiffened his muscles and defeated the procedure.  No specific nerves or joints were involved.  Following this examination and a review of the Veteran's claims file, a diagnosis of peripheral neuropathy based on diabetes mellitus type II was made.

A March 2006 VA electromyography (EMG) examination was found to be abnormal and found to be consistent with mild sensory motor polyneuropathy.

A November 2009 VA EMG examination was found to be abnormal with electrodiagnostic changes were indicative of left ulnar nerve neuropathy.

An October 2010 VA diabetes mellitus examination reflected the Veteran's reports of numbness and tingling in his fingers and that he dropped objects frequently as a result.  The examiner noted that the Veteran was able to feel the monofilament on all ten fingers but to a lesser degree than he could on the forearms.  Following this examination and a review of the Veteran's claims file, a diagnosis of mild peripheral neuropathy of the upper extremities was made.
The Veteran's bilateral upper extremity peripheral neuropathy manifested as subjective complaints of hand numbness and tingling.  The January 2006 private evaluation found reduced grip strength and motor strength bilaterally with equal deep tendon reflexes and intact sensation.  In addition, the Veteran was able to cooptate all fingertips.  The March 2006 VA examination found muscle tone, mass and power to be normal.  Reduced sensation was found in an October 2010 VA examination and EMG testing confirmed neuropathy.  As the evidence suggests hand numbness, the ability to cooptate all fingertips and reduced grip strength without the loss of reflexes or complaints of pain, the Veteran's bilateral upper extremity most closely approximates mild incomplete paralysis and a higher rating is not warranted.  38 C.F.R. § 4.124a, 8515.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's diabetes mellitus required the use of insulin, oral medications and a restricted diet.  His bilateral upper extremity peripheral neuropathy manifested as subjective complaints of numbness and tingling with reduced grip strength and some reduced muscle strength.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Marked interference with employment was not shown in the evidence and not alleged by the Veteran.  Consideration of an extra-schedular rating is therefore not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.


REMAND

The Board's September 2010 remand instructed that a VA examination be conducted to determine the current severity of the Veteran's bilateral lower extremity peripheral neuropathy.  The Veteran's claims for an increased rating were to be readjudicated after this examination was conducted.

As detailed above, such a VA examination was conducted in October 2010.  A May 2011 rating decision assigned a 40 percent rating for the bilateral upper extremity peripheral neuropathy, effective the date of the most recent VA examination.  The text of the rating decision indicated that this decision represented a "total grant of benefits sought on appeal for this issue" and that it was "considered [to be] resolved in full."  

However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  While a veteran may limit an appeal to a specific evaluation, there is no record in the claims file that this Veteran has made such a limitation.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  The May 2011 rating decision's award of a 40 percent rating does not represent a full grant of benefits, as the assignment was not for the entire appellate period and a higher rating (i.e., 60 percent) is available under the diagnostic code.  These appeals therefore remain before the Board.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, these matters must be remanded to ensure compliance with the Board's previous remand. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a supplemental statement of the case with regard to the claims for an increased rating for left and right lower extremity peripheral neuropathy, both before and after the increased ratings assigned effective October 7, 2010.  Thereafter, the claims file should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
REBECCA FEINBERG
 Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


